 EXHIBIT B
Case 1:18-cv-10225-MLW Document 178-2 Filed 11/07/18 Page 1 of 4
          Case 1:18-cv-10225-MLW Document 178-2 Filed 11/07/18 Page 2 of 4


identifying data deleted to
prevent clearly unwarranwd
invasion of personal privac)'
PUBUCCOPy




  Date:                                    Office: TEGUCIGALPA                       FILE:

  INRE:           Applicant:

  APPLICATION:            Application for Waiver of Grounds of Inadmissibility under section 212(a)(9)(B)(v) of
                          the Immigration and Nationality Act (the Act), 8 U.S.C. § 1182(a)(9)(B)(v), and
                          Application for Permission to Reapply for Admission Into the United States after
                          Deportation or Removal under Section 212(a)(9)(A) of the Act, 8 U.S.C. §
                          1182(a)(9)(A).

  ON BEHALF OF APPLICANT:




  INSTRUCTIONS:

 Enclosed please find the decision of the Administrative Appeals Office in your case. All of the documents
 related to this matter have been returned to the office that originally decided your case. Please be advised that
 any further inquiry that you might have concerning your case must be made to that office.

 If you believe the AAO inappropriately applied the law in reaching its decision, or you have additional
 information that you wish to have considered, you may file a motion to reconsider or a motion to reopen in
 accordance with the instructions on Form 1-290B, Notice of Appeal or Motion, with a fee of $630. The
 specific requirements for filing such a motion can be found at 8 C.F.R. § 103.5. Do not file any motion
 directly with the AAO. Please be aware that 8 C.F.R. § 103.5(a)(1)(i) requires any motion to be filed within
 30 days ofthe decision that the motion seeks to reconsider or reopen.

 Thani Y9JJJ,A    •
      V""',- •
~>/
 Perry Rhew
 Chief, Administrative Appeals Office


                                                                               www.uscis.gov
        Case 1:18-cv-10225-MLW Document 178-2 Filed 11/07/18 Page 3 of 4




DISCUSSION: The waiver application was denied by the Field Office Director, Tegucigalpa,
Honduras. The matter is now before the Administrative Appeals Office (AAO) on appeal. The
appeal will be dismissed.

The applicant,                             is a native and citizen of Honduras. She was found to be
inadmissible to the United States pursuant to section 212(a)(9)(B)(i)(II) of the Immigration and
Nationality Act (the Act), 8 U.S.C. § I I 82(a)(9)(B)(i)(II), for having been unlawfully present in the
United States for more than one year and seeking admission within 10 years of her last departure
from the United States; section 212(a)(9)(A)(ii) of the Act, 8 U.S.C. § 1182(a)(9)(A)(ii), as an alien
previously removed; and section 212(a)(6)(B) of the Act, 8 U.S.C. § I I 82(a)(6)(B), for failing to
attend removal proceedings and seeking admission to the United States within five years of her
subsequent departure.     The applicant seeks an inadmissibility waiver pursuant to section
212(a)(9)(B)(v) of the Act, 8 U.S.C. § 1182(a)(9)(B)(v), as well as permission to reapply for
admission under section 212(a)(9)(A)(iii) of the Act, 8 U.S.C. § I I 82(a)(9)(A)(iii).

The field office director denied the Application for Waiver of Grounds of Inadmissibility (Form 1-
60 I) based on a finding that the applicant is statutorily inadmissible to the United States for five
years under section 212(a)(6)(B) of the Act due to her failure to attend removal proceedings on June
18,2004. The field office director also denied the applicant's Application for Permission to Reapply
for Admission Into the United States after Deportation or Removal (Form 1-212) as a matter of
discretion stating that it would serve no purpose because she is not eligible for a waiver.

On appeal, counsel asserts that the applicant has demonstrated reasonable cause for her failure to
attend removal proceedings. Counsel contends that the director's determination of inadmissibility
under section 212(a)(6)(B) of the Act used a more stringent "exceptional circumstances" standard
than the "reasonable cause" standard in that section. See Brief in Support of Appeal (Form I-290B),
August 12,2010.

Section 212(a)(6)(B) Failure to Attend Removal Proceeding states:

       Any alien who without reasonable cause fails or refuses to attend or remain in
       attendance at a proceeding to determine the alien's inadmissibility or deportability and
       who seeks admission to the United States within 5 years of such alien's subsequent
       departure or removal is inadmissible.

The record reflects that the applicant entered the United States without inspection on May 15,2004.
On June 18, 2004, the applicant was ordered removed in absentia after she failed to appear at a
removal hearing. The applicant left the United States on October 28, 2009. She does not contest
these facts on appeal. The applicant is, therefore, inadmissible to the United States under section
212(a)(6)(B) of the Act for seeking admission to the United States within five years of her departure.

There is no statutory waiver available for the ground of inadmissibility arising under section
212(a)(6)(B) of the Act. However, an alien is not inadmissible under section 212(a)(6)(B) if the
alien can establish "reasonable cause" for not attending her removal proceeding. See Memorandum
         Case 1:18-cv-10225-MLW Document 178-2 Filed 11/07/18 Page 4 of 4




Page 3



to Field Leadership from Donald Neufeld, Assoc. Dir., Dom. Ops., Lori Scialabba, Assoc. Dir.,
Refugee, Asylum and Int. Ops., Pearl Chang, Acting Chief, Off. of Policy and Strategy, U.S.
Citizenship and Immigration Services, Section 2i2(a)(6) of the immigration and Nationality Act,
Illegal Entrants and Immigration Violators, p. 13 (March 3, 2009).

Counsel asserts that the applicant has demonstrated reasonable cause for her failure to attend
removal proceedings. However, the instant appeal relates to a Form 1-601 application for a waiver
of inadmissibility arising under sections 212(g), (h), (i) and (a)(9)(B)(v) of the Act. Inadmissibility
under section 212(a)(6)(B) of the Act and the "reasonable cause" exception thereto are not the
subject of the Fonn 1-601, and are not within the subject matter jurisdiction of the AAO to adjudicate
with this appeal.

The AAO finds that the applicant's inadmissibility under section 212(a)(6)(B) of the Act can
properly be used by the field office director as a basis for denying the applicant's Form 1-601, as no
purpose is served in adjudicating a waiver application where a visa application cannot be approved
because of a separate, non-waivable ground of inadmissibility. The field office director found that
the applicant failed to present a "reasonable cause" for her failure to appear in removal proceedings.
Since the applicant did not satisfy the requirements of this exception, she remains inadmissible under
section 212(a)(6)(B) of the Act until October 27, 2014. Because no purpose would be served at this
time in adjudicating a waiver of the applicant's inadmissibility under section 212(a)(9)(B)(v), the
applicant's Form 1-601 was properly denied.

The AAO notes that the field office director denied the applicant's Fonn 1-212 request for consent to
reapply in the same decision. Matter of Martinez-Torres, 10 I&N Dec. 776 (reg. Comm. 1964) held
that an application for permission to reapply for admission is denied, in the exercise of discretion, to
an alien who is mandatorily inadmissible to the United States under another section of the Act, and
no purpose would be served in granting the application. As the applicant is inadmissible under
section 212(a)(6)(B), no purpose would be served in granting the applicant's Fonn 1-212.

Section 291 of the Act, 8 U.S.C. § 1361, provides that the burden of proof is on the applicant to
establish eligibility for the benefit sought. The applicant has failed to overcome the basis of denial
of her Fonn 1-601 waiver application. The appeal will therefore be dismissed.

ORDER:         The appeal is dismissed.
